Citation Nr: 1737889	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  16-62 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected genital herpes.

2. Entitlement to service connection for Gastroesophageal Reflux Disease (GERD) as secondary to service-connected Posttraumatic Stress Disorder (PTSD).


ORDER

Entitlement to service connection for GERD as caused by the Veteran's service-connected PTSD is denied.

Entitlement to service connection for GERD as aggravated by the Veteran's service-connected PTSD is granted.



FINDINGS OF FACT

1. The Veteran's GERD was not caused by his service-connected PTSD.

2. The Veteran's GERD was aggravated beyond its normal progression by his service-connected PTSD.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for GERD as secondary to service-connected PTSD on the basis of causation have not been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2. Resolving reasonable doubt in his favor, the Veteran has GERD which has been aggravated beyond its natural progression by his service-connected PTSD.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from June 1990 through August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016, the Veteran submitted a substantive appeal and limited his claims to entitlement to service connection for GERD, entitlement to service connection for circumordial tic, and entitlement to an initial compensable rating for genital herpes.  In a December 2016 rating decision, the RO granted service connection for circumordial tic.  This was considered a full grant of the Veteran's claim and he was duly notified.  In February 2017, the Veteran was informed that only the issues of GERD and genital herpes were on appeal.  Although the RO listed the issue to entitlement to a compensable rating for allergic rhinitis on the VA Form 8 when certifying the appealed issues to the Board, this was incorrect.  Because the Veteran limited the scope of his appeal, the issue of entitlement to a compensable rating for allergic rhinitis was not perfected, and the Board does not have jurisdiction to decide the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial compensable rating for genital herpes addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Initially, the Board notes there is no evidence of record indicating the Veteran's GERD was caused by his service-connected PTSD.  VA treatment records note the Veteran had a diagnosis of GERD since at least January 2009.  See VA treatment records dated January 2009.  He was not diagnosed with PTSD until January 2011.  A nexus opinion submitted by a private physician stated "[n]o one is claiming that [the Veteran's] hiatus hernia or his GERD-related symptoms, which are previously existing medical conditions, were caused by his PTSD [sic]."  Further, in his substantive appeal, the Veteran clarified that he was not claiming his PTSD caused his GERD, merely that his PTSD exacerbated the GERD.  As such, the preponderance of the evidence is against a finding that the Veteran's GERD was caused by his service-connected PTSD.

The Veteran contends his currently diagnosed GERD was aggravated beyond its natural progression by his service-connected PTSD.

In November 2015, the Veteran was afforded a VA examination to determine the etiology of his GERD symptoms.  The examiner opined it was less likely than not that the Veteran's service-connected PTSD caused the Veteran's GERD because PTSD is not a "causing factor" for GERD or Hiatal hernia and no medical evidence showed that PTSD caused GERD or Hiatal hernia.  However, this examination is inadequate as it does not discuss whether or not the Veteran's PTSD could have aggravated his GERD.

A VA gastroenterologist in March 2016 noted it was very likely that the Veteran's PTSD aggravated his GERD.  Later in March 2016, the Veteran's primary care physician noted that stress can cause GERD-like symptoms.

In December 2015, the RO obtained a medical opinion regarding whether the Veteran's service-connected PTSD aggravated his GERD.  After reviewing the medical record, including the two notes from March 2016, the examiner opined it was less likely than not that the Veteran's GERD was aggravated beyond its natural progression by his PTSD because his GERD symptoms were stable and revealed no abnormalities that would normally be expected.  The examiner did not find the March 2016 notes from VA physicians probative because they provided no objective information or supporting rationale.

The Veteran submitted a private medical opinion from Dr. F. dated April 2017.  After interviewing the Veteran, reviewing his VA medical records, and providing an overview of the pertinent medical literature linking PTSD to GERD, Dr. F. opined it was at least as likely as not that the Veteran's service-connected PTSD aggravated his GERD beyond its natural progression.  Dr. F. noted that the Veteran's daily symptoms were far beyond the natural progression of the disease, and were clearly related to his PTSD because his GERD symptoms became less responsive to acid-suppressing medications and more debilitating as his PTSD developed.  Dr. F. opined "[t]he fact that the Veteran continues to have daily GERD-related symptoms, frequently as often as every time he eats, documents progression beyond the natural history of GERD not associated with psychiatric comorbidity."

The Board finds the opinion of Dr. F. highly probative as the physician reviewed the Veteran's medical records, pertinent medical literature, and provided detailed rationale when determining the Veteran's GERD symptoms were aggravated by his service-connected PTSD.  Further, Dr. F.'s opinion is supported by the notes made by two VA physicians in March 2016.

As such, the evidence is in relative equipoise.  Based on Dr. F.'s positive nexus opinion and the positive opinions of two VA physicians, there is sufficient evidence to grant the claim.

Thus, applying the benefit of the doubt standard, the Veteran's GERD was aggravated beyond its natural progression due to his service-connected PTSD.


REMAND

The Veteran claims his service-connected genital herpes is more disabling than reflected by his current noncompensable rating.

In November 2015, the Veteran was afforded a VA examination for his genital herpes.  He reported he had no treatment since service, was not experiencing an active outbreak, and treated himself with talcum powder.  In March 2016, the Veteran sought private medical treatment for the condition.  The private physician noted hyperasthetic scarring and grouped vesicles.  The Veteran was prescribed an course of oral medications with several refills.  As the record indicates that the Veteran's condition has worsened, a new VA examination is necessary to determine the current severity of his genital herpes.

Further, the Veteran alleged he has scars from previous outbreaks of his condition.  As noted above, the Veteran's private physician noted he had hyperasthetic scarring.  No evaluation of any scars has been completed.  As the Veteran could be entitled to a separate evaluation for scars due to his genital herpes, a VA examination is necessary.

As it appears the Veteran has only received private medical treatment for his genital herpes, the RO should send the Veteran a VA Form 21-4142 to authorize the release of the any relevant private medical records.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's medical records from the West Palm Beach VAMC and all associated outpatient clinics from March 2016 to the present.

2. Ask the Veteran to sign a release authorizing VA to obtain any private treatment records pertaining to treatment for his herpes, including any additional records from Waters Edge Dermatology for further treatment in 2016 or 2017.

3.  Ask the Veteran to submit information (such as from a pharmacy) showing when/how often he has used the oral medication prescribed for his herpes in March 2016.

4. Only after obtaining the above VA and private medical records, to the extent possible, then schedule the Veteran for a VA examination for the purposes of determining the severity of his genital herpes.  The examiner should pay particular attention to the Veteran's treatment, noting what medications the Veteran used to treat his conditions, during what time periods, and for how long each medication was used.

The same examiner should provide an opinion as to whether the Veteran's scars are related to his genital herpes and, if so, whether they are unstable or cause pain.  The examiner should complete a separate scar examination.

5. The AOJ should then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Parsons, Associate Counsel

Copy mailed to: Disabled American Veterans


Department of Veterans Affairs


